FILED
                             NOT FOR PUBLICATION                            JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHIPENG ZHENG,                                   No. 13-72133

               Petitioner,                       Agency No. A089-976-611

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Zhipeng Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Zheng’s shifting testimony regarding visas he held to other countries, his

failure to corroborate his ongoing religious practice in the United States, and based

on the agency’s demeanor finding. See id. at 1048 (adverse credibility

determination reasonable under the totality of the circumstances); see also Singh-

Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (giving special deference to

findings based on demeanor). Zheng’s explanations regarding the visas and the

availability of corroboration do not compel a contrary conclusion, see Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011); see also Shrestha, 590 F.3d at 1047-48.

We reject any contention Zheng makes that he was not afforded an opportunity to

explain discrepancies in his testimony. In the absence of credible testimony,

Zheng’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Zheng’s CAT claim fails because it is based on the same testimony

the agency found not credible, and Zheng does not point to any other evidence in


                                          2                                     13-72133
the record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in China. See

id. at 1156-57.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-72133